Third District Court of Appeal
                               State of Florida

                          Opinion filed March 15, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2198
                          Lower Tribunal No. 16-3753
                             ________________

                        MVW Management, LLC,
                                    Appellant,

                                        vs.

              Regalia Beach Developers LLC, etc., et al.,
                                    Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Michael A. Hanzman, Judge.

    Leon Cosgrove, LLC, and Scott B. Cosgrove and Ellen Ross Belfer;
McDermott Will & Emery LLP, and Marcos D. Jimenez, for appellant.

      Bilzin Sumberg Baena Price & Axelrod, LLP, and Michael N. Kreitzer and
James J. Ward, for appellees.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

     PER CURIAM.
      We adopt the well-reasoned analysis outlined by the trial court in the record

below and affirm the ruling that MVW Management, LLC is not entitled to

advancement of its costs and attorney’s fees under either the operating agreement

or management agreement.

      Affirmed.




                                        2